


Loan No.  500638


(NOTE:  THIS PROMISSORY NOTE MAY REQUIRE A BALLOON PAYMENT AT MATURITY)


PROMISSORY NOTE
 

$20,000,000.00 (U.S.) April 22, 2014

 
FOR VALUE RECEIVED, the undersigned (“Borrower”), promises to pay to the order
of OPUS BANK, a California commercial bank at 131 W. Commonwealth Avenue,
Fullerton, CA  92832, Attn:  Loan Servicing, or at such other place as the
holder of this Note (“Lender”) may from time to time designate in writing, the
sum of up to $20,000,000.00, or so much thereof as may be advanced from time to
time, in lawful money of the United States, with interest thereon from the date
of disbursement by Lender (whether into escrow or otherwise) until paid at the
rates set forth below.


        SECTION 1.  Loan Agreement.


This Note is the Note referred to in the Secured Revolving Credit Loan Agreement
dated as of the date of this Note between Borrower and Lender (as the same may
be amended, modified, extended, renewed or supplemented from time to time, the
“Loan Agreement”).  Capitalized terms used in this Note without definition have
the meanings given to them in the Loan Agreement.


        SECTION 2.  Interest.


Borrower will pay interest on the unpaid principal amount outstanding under this
Note at the rate or rates provided for in the Loan Agreement.


        SECTION 3.  Payments.


Borrower will make payments of principal and interest to Lender as provided in
the Loan Agreement.


        SECTION 4.  Maturity.


Any and all remaining unpaid principal of and interest on this Note shall be due
and payable in full on April 1, 2017 (the “Maturity Date”).


        SECTION 5.  Application of Payments.


Payments on this Note will be applied as provided in the Loan Agreement.


 
-1-

--------------------------------------------------------------------------------

 
        SECTION 6.  Prepayment.


Borrower may prepay its obligation under this Note only if, to the extent and on
the terms and subject to the conditions set forth the Loan Agreement.  No
partial prepayment of this Note will change the date or amount of any subsequent
monthly payment required under the terms of this Note or the Loan Agreement
prior to payment in full of all amounts owing under this Note unless otherwise
agreed in writing by Lender in its sole discretion.


        SECTION 7.  Late Charge.


Borrower will pay Lender late charges on past-due payments under this Note as
provided in the Loan Agreement.


        SECTION 8.  Security.


This Note is secured by the Security Instruments (as defined in the Loan
Agreement).  The Security Instruments and any and all other documents securing
this Note are collectively referred to as the “Security Documents”; provided,
however, that “Security Documents” specifically shall not mean and shall not
include any Guaranty or any Environmental Indemnity Agreement.


Notwithstanding anything to the contrary in this Note or the Security Documents,
this Note shall not evidence Borrower’s obligations under the Environmental
Indemnity Agreement and nothing contained in this Note or the Security Documents
shall be deemed to limit or expand Borrower’s obligations under any such
Environmental Indemnity Agreement.  All of such obligations (and all substantial
equivalents of such obligations) shall constitute the separate, unsecured
recourse obligations of Borrower and shall not be deemed to be evidenced by this
Note or secured by the Security Documents.


        SECTION 9.  Default; Remedies.


(a)           If an Event of Default has occurred and is continuing, the entire
unpaid principal balance, any accrued interest, and all other amounts payable
under this Note and any other Loan Document, shall at once become due and
payable, at the option of Lender, without any prior notice to Borrower (except
if notice is required by applicable law, then after such notice).  Lender may
exercise this option to accelerate regardless of any prior forbearance.


(b)           Borrower acknowledges that (i) its failure to make timely payments
will cause Lender to incur additional expenses in servicing and processing the
Loan, (ii) during the time that any monthly installment under this Note is
delinquent for thirty (30) days or more, Lender will incur additional costs and
expenses arising from its loss of the use of the money due and from the adverse
impact on Lender's ability to meet its other obligations and to take advantage
of other investment opportunities; and (iii)  it is extremely difficult and
impractical to determine those additional costs and expenses.  Borrower also
acknowledges that, during the time that any monthly installment under this Note
is delinquent for thirty (30) days or more or any other Event of Default has
occurred and is continuing, Lender's risk of nonpayment of this Note will be
materially increased and Lender is entitled to be compensated for such increased
risk.  Borrower agrees that the increase in the rate of interest payable under
this Note to the Default Rate represents a fair and reasonable estimate, taking
into account all circumstances existing on the date of this Note, of the
additional costs and expenses Lender will incur by reason of the Borrower's
delinquent payment and the additional compensation Lender is entitled to receive
for the increased risks of nonpayment associated with a delinquent loan.  During
any period that the Default Rate is in effect the additional interest accruing
over and above the Interest Rate of this Note shall be immediately due and
payable in addition to the regularly scheduled principal and interest payments.
 
 
-2-

--------------------------------------------------------------------------------

 
SECTION 10.  Miscellaneous.


(a)   Every person or entity at any time liable for the payment of the
indebtedness evidenced hereby waives presentment for payment, demand, and notice
of nonpayment of this Note.


(b)   Each person or entity who signs this Note is jointly and severally liable
for the full repayment of the entire indebtedness evidenced hereby and the full
performance of each and every obligation contained in the Security Documents.


(c)   The headings to the various sections have been inserted for convenience of
reference only and do not define, limit, modify, or expand the express
provisions of this Note.


(d)   Time is of the essence under this Note and in the performance of every
term, covenant and obligation contained herein.


(e)   This Note is made with reference to and is to be construed in accordance
with the laws of the state of California.


(f)   If Lender at any time discovers that this Note or any of the Security
Documents contains any error that was caused by a clerical mistake, calculation
error, computer error, printing error or similar error, Borrower shall, upon
demand by Lender re-execute any such documents as are necessary or appropriate
to correct any such error and Lender shall have no liability to Borrower or any
other person or entity as a result of such error.  If this Note or any of the
Security Documents are lost, stolen, mutilated or destroyed and Lender delivers
to Borrower an indemnification agreement reasonably indemnifying Borrower
against any loss or liability resulting therefrom, Borrower will execute and
deliver to Lender a replacement thereof in form and content identical to the
original document, which will have the effect of the original for all purposes.


(g)          Borrower acknowledges that Lender shall require Borrower to
maintain an Automated Clearing House (ACH), auto pay account established with
Lender or with another financial institution other than Lender that will be
pre-authorized by Borrower, to permit Lender to debit Borrower’s account for the
payment of all amounts that become due on the Loan.  During the term of the
Loan, Borrower shall have the right to establish an auto pay account with
another financial institution other than Lender, provided the other financial
institution selected by Borrower has ACH and auto pay account services and any
auto pay account established by Borrower for the benefit of Lender results in no
additional expenses to Lender.  Borrower’s failure to maintain an auto pay
account with Lender or another financial institution selected by Borrower shall
constitute and Event of Default under the Loan, regardless of whether any amount
is currently due to Lender.


 
-3-

--------------------------------------------------------------------------------

 
(h)           Borrower shall have full recourse liability under this Note, the
Security Instrument and any and all other Security Documents for the repayment
of the Loan and for the performance of any and all other obligations of Borrower
under the Loan Documents.




[Signatures on Next Page]



 
 
-4-

--------------------------------------------------------------------------------

 

DATED as of the day and year first above written.




 
OWENS REALTY MORTGAGE, INC., a

Maryland corporation


By: Owens Financial Group, Inc.,
        a California corporation, its Manager


By: ___________________________
Name:_________________________
Title: __________________________



(Signature Page for Promissory Note)
 
 

--------------------------------------------------------------------------------

 
